Citation Nr: 0940448	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  05-19 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel

INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).

In November 2005, the Veteran testified at a hearing before a 
decision review officer at the RO.


FINDINGS OF FACT

1.  The Veteran does not have a diagnosis of PTSD that 
conforms with the requirements of the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV).

2.  An acquired psychiatric disorder, including anxiety and 
depressive disorder, was not manifest during service and is 
not related to the Veteran's active service.


CONCLUSION OF LAW

An acquired psychiatric disorder, including PTSD, was not 
incurred in or aggravated by service. 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(f); 4.125(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to a claimant before the initial unfavorable RO 
decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran's claim was received after the enactment of the 
VCAA.

A letter dated in June 2004 told the Veteran that VA would 
make reasonable efforts to obtain evidence necessary to 
support his claim.  He was informed that he was required to 
provide sufficient information to allow VA to obtain records.  
He was asked to identify any VA or private medical treatment.  
The various types of evidence that might support his claim 
were listed.  The letter outlined VA's responsibilities with 
respect to obtaining evidence on the Veteran's behalf.  The 
letter informed the Veteran of what the evidence needed to 
show in order to substantiate his service connection claim.

A November 2006 letter provided the Veteran with notice 
consistent with the requirements of Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

While complete VCAA notice in this case was not provided 
prior to the initial adjudication, the notice was provided 
and subsequently readjudicated by the RO in the supplemental 
statement of the case dated in May 2009, which was prior to 
the transfer and certification of the case to the Board.  The 
Board finds that the content of the notice provided to the 
Veteran fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  The Veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.

Although the Veteran received inadequate preadjudicatory 
notice, the record reflects that he was provided with a 
meaningful opportunity such that the preadjudicatory notice 
error did not affect the essential fairness of the 
adjudication now on appeal.  Shinseki v. Sanders, No. 07-1209 
(S. Ct. April 21, 2009).

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  Neither the Veteran nor his representative has 
contended that any evidence relative to the issue decided 
herein is absent from the record.  The Veteran has been 
afforded an examination on the issue decided herein.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The 
examination afforded to the Veteran was conducted by a 
psychiatrist, who reviewed the record, solicited history and 
symptomatology from the Veteran, conducted a thorough 
examination, and gave conclusions with rationales that were 
consistent with the record.  Thus, the examination provided 
to the Veteran is adequate.  Nieves-Rodriguez v. Peake, 22 
Vet. App 295 (2008).

For the foregoing reasons, it is not prejudicial to the 
Veteran for the Board to decide this appeal.


Analysis

Veterans are entitled to compensation from VA if they develop 
a disability "resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime 
service).  To establish a right to compensation for a present 
disability, a veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however, remote, are service-connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with VA regulations; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes a diagnosis of PTSD during service 
and the claimed stressor is related to that service, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the Veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f). See 38 U.S.C.A. § 1154(b) 
and 38 C.F.R. § 3.304(d) (pertaining to combat veterans).

The Veteran's service treatment records contain no evidence 
of psychiatric treatment or symptoms, his psychiatric 
examination at separation in April 1970 was normal, and the 
Veteran denied a history of any psychiatric symptoms upon 
separation.

Beginning in August 2001, the Veteran sought treatment for 
psychiatric symptoms at a VA medical facility.  The 
assessment at that time was anxiety.

Subsequently, the Veteran sought further treatment at the VA 
and was found to have a prior medical history of "?PTSD" 
and an assessment of symptoms consistent with PTSD in 
February and March 2004.  He was also diagnosed with possible 
depression.

In May 2004, when establishing care at a new VA facility at a 
primary care clinic, the Veteran reported a history of PTSD 
and was referred to psychiatry with an assessment of PTSD.

Thereafter, in September 2004, the Veteran underwent 
behavioral assessment with a physician assistant.  The 
Veteran's in-service history was noted, and his water 
poisoning in service was reported.  The Veteran also reported 
his incident in service when there was an explosion, and 
three soldiers were injured.  He reported symptoms of 
depression, guilt, intrusive recollections, and a history of 
tearfulness.  On evaluation, general appearance, cooperation, 
orientation, speech, mood, affect, thought processes and 
content, cognitive function, insight, and judgment were all 
normal.  The diagnostic impression was PTSD.

Subsequently, the Veteran sought continuing outpatient 
treatment at the VA facility from January 2005 to April 2009.  
Each entry was written by the same physician assistant and 
contained a diagnosis of PTSD.

In June 2008, the Veteran underwent VA examination with a 
psychiatrist.  His claims file was reviewed.  The Veteran 
reported PTSD symptoms since 2004.  He denied any pre-service 
psychiatric symptoms.  The Veteran indicated that, during 
service, he was responsible for clearing roads of mines.  He 
was intermittently involved in enemy fire.  He also reported 
his stressor of having detonated a mine when three soldiers 
were present, and they were injured.  He indicated that his 
area was overrun by Vietcong at one point, and he spent the 
last two months of his Vietnam service in the hospital being 
treated for amoebic dysentery and hookworm infection.  The 
Veteran previously sought treatment in 2004 after increased 
stress at work.  The records indicated that medication 
resulted in a 75 percent reduction in symptoms.  At his 
previous VA facility, it was not clear if the Veteran had a 
diagnosis.  When he moved to the new VA facility, the 
diagnosis was PTSD.

With regard to PTSD symptoms, the Veteran denied flashbacks 
and indicated he had no nightmares in the previous six 
months.  He did experience intrusive recollections but denied 
psychological distress or physiological reactions to exposure 
stimuli, except for a feeling of sadness.  He avoided news 
and crowds but denied avoiding any particular activities or 
places.  He made a point of saying he enjoyed military air 
shows.  He denied anhedonia, a feeling of detachment, and 
foreshortened sense of the future.  The Veteran denied an 
inability to recall specific events.  He indicated that his 
sleep and appetite were good.  He denied problems with 
hypervigilance or heightened startle response.  Concentration 
was good.  The Veteran acknowledged problems with 
irritability and anger.  His intrusive thoughts typically 
involved the three men that were injured in the mine 
explosion.  The Veteran was unable to quantify the frequency, 
triggers, or duration of the feeling of sadness.  He also 
admitted feeling some guilt.

On examination, the Veteran was alert and oriented.  His 
speech was normal.  His mood was a little depressed, but his 
affect was pleasant and cooperative.  He admitted to being a 
worrier but denied any specific problems with anxiety.  There 
was no evidence of delusional thinking.  Judgment and insight 
were fair, and there was no cognitive impairment.  In giving 
his assessment, the examiner indicated that the Veteran had 
some PTSD symptoms but did not meet the full criteria for 
PTSD as diagnosed by the DSM-IV.  Specifically, there did not 
appear that there was any clinically significant impairment 
in occupational or social functioning.  The diagnosis was 
depressive disorder, not otherwise specified.

As noted above, service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a).  38 C.F.R. § 3.304(f).  The provisions of 
38 C.F.R. § 4.125(a) require that a diagnosis of a mental 
disorder conform to the criteria of the DSM-IV.  The DSM-IV 
criteria are as follows:

A.  The person has been exposed to a traumatic event in which 
both of the following were present: (1) the person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others; and (2) the person's response involved intense fear, 
helplessness, or horror.

B.  The traumatic event is persistently experienced in one 
(or more) of the following ways: (1) recurrent and intrusive 
distressing recollections of the event, including images, 
thoughts, or perceptions; (2) recurrent distressing dreams of 
the event; (3) acting or feeling as if the traumatic event 
were recurring (includes a sense of reliving the experience, 
illusions, hallucinations, and dissociate flashback episodes, 
including those that occur on awakening or when intoxicated); 
(4) intense psychological distress at exposure to internal or 
external cues that symbolize or resemble an aspect of the 
traumatic event; or (5) physiological reactivity on exposure 
to internal or external cues that symbolize or resemble an 
aspect of the traumatic event.

C.  Persistent avoidance of stimuli associated with the 
trauma and numbing of general responsiveness (not present 
before the trauma), as indicated by three (or more) of the 
following: (1) efforts to avoid thoughts, feelings, or 
conversations associated with the trauma; (2) efforts to 
avoid activities, places, or people that arouse recollections 
of the trauma; (3) inability to recall an important aspect of 
the trauma; (4) markedly diminished interest or participation 
in significant activities; (5) feeling of detachment or 
estrangement from others; (6) restricted range of affect 
(e.g., unable to have loving feelings); or (7) sense of a 
foreshortened future (e.g., does not expect to have a career, 
marriage, children, or a normal life span)

D.  Persistent symptoms of increased arousal (not present 
before the trauma), as indicated by two (or more) of the 
following: (1) difficulty falling or staying asleep; (2) 
irritability or outbursts of anger; (3) difficulty 
concentrating; (4) hypervigilance; or (5) exaggerated startle 
response

E.  Duration of the disturbance (symptoms in Criteria B, C, 
and D) is more than 1 month.

F.  The disturbance causes clinically significant distress or 
impairment in social, occupational, or other important areas 
of functioning.

DSM-IV, DC 309.81.

With regard to PTSD, the Board finds that a diagnosis of PTSD 
that conforms to the diagnostic criteria of the DSM-IV is not 
of record.  The more probative evidence establishes that the 
Veteran does not have a diagnosis of PTSD that conforms with 
the DSM-IV.

There are numerous treatment records, beginning in September 
2004, that show the Veteran was assessed with PTSD.  All of 
these records were authored by the same VA physician 
assistant.  The initial document showing a diagnosis of PTSD, 
dated in September 2004, shows the physician assistant did 
not conduct an evaluation that addressed the requirements of 
the DSM-IV.

Specifically, while there was a discussion regarding the 
Veteran's in-service stressors and intrusive recollections, 
there is no evidence that the Veteran was evaluated for 
avoidance or numbing or symptoms of increased arousal.  The 
presence of these symptoms is required for a diagnosis of 
PTSD that conforms with the criteria of the DSM-IV.  As such, 
the Board finds that the diagnosis first assigned to the 
Veteran in September 2004 and subsequently applied in 
numerous VA outpatient records by the same physician 
assistant, does not conform with the requirements of the DSM-
IV and, thus, the requirements of 38 C.F.R. § 4.125(a).

In contrast, the June 2008 VA examination, which was 
conducted by a psychiatrist, included consideration of all of 
the criteria necessary for a diagnosis of PTSD under DSM-IV.  
Following that thorough evaluation and examination, the 
examiner determined that the Veteran did not meet the 
criteria for a diagnosis of PTSD.  The Board finds that this 
evidence is highly probative and outweighs the other evidence 
of record.

As such, the Board finds that there is no adequate diagnosis 
of PTSD contained in the record, and the evidence 
preponderates against a finding that the Veteran has a 
diagnosis of PTSD that meets VA requirements.  Under these 
circumstances, the Board must conclude that the Veteran has 
not met the regulatory requirements for service connection 
for PTSD, and that, on this basis, his claim must be denied.

With regard to all other acquired psychiatric disorders, the 
Board notes that the Veteran has been diagnosed with anxiety 
and depressive disorder, not otherwise specified.  As 
indicated above, there is no evidence that the Veteran 
experienced psychiatric symptoms during service.  The 
Veteran's service treatment records indicate his examination 
was normal, and the Veteran has not indicated that he 
experienced any psychiatric symptoms while he was on active 
duty.  Furthermore, there is no competent opinion of record 
showing a link between the Veteran's current diagnoses of 
anxiety and depression and any event or incident in service.  
While the Veteran is certainly competent to provide evidence 
relating to his medical history and his symptomatology, he 
does not have the medical expertise to provide a competent 
opinion as to whether he incurred a chronic disability in 
service or whether his anxiety or depressive disorder is 
related to a particular event in service.  Jandreau v. 
Nicholson, 492 F.3d 1372 (2007).  As such, the Board 
concludes that there is no finding of a chronic psychiatric 
disability that began in service.

Absent a finding of a chronic psychiatric disability in 
service, there needs to be a showing of continuity of 
symptomatology since service to award service connection.  
Here, there is no evidence of such continuity.  The evidence 
shows the Veteran did not seek psychiatric treatment until 
2004, more than thirty years after separation.  Furthermore, 
the Veteran has not contended that his symptoms have existed 
continuously since service and indicated during his VA 
examination that his symptoms began in 2004.  As such, there 
is no showing of continuity of symptomatology of any acquired 
psychiatric disorder since separation from service.

Therefore, the Board concludes that the evidence 
preponderates against a finding that the Veteran has an 
acquired psychiatric disorder, including PTSD, that is due to 
service.  The claim must be denied.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for an acquired psychiatric disorder, 
including PTSD, is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


